      Case 1:15-cv-04574-CBA-SJB Document 166 Filed 10/15/19 Page 1 of 6 PageID #: 3946




GEORGIA M. PESTANA                             THE CITY OF NEW YORK                                  PHILIP R. DePAUL
Acting Corporation Counsel                                                                                 Senior Counsel
                                              LAW DEPARTMENT                                        Phone: (212) 356-2413
                                                                                                      Fax: (212) 356-3509
                                                  100 CHURCH STREET                                  pdepaul@law.nyc.gov
                                                  NEW YORK, NY 10007

                                                                         October 15, 2019
          BY ECF
          Honorable Carol Bagley Amon
          United States District Judge
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, NY 11201
                              Re:       Derrick Hamilton v. City of New York, et al.
                                        15 CV 4574 (CBA)(SJB)
          Your Honor:
                         I am a Senior Counsel in the office of Georgia M. Pestana, Acting Corporation
          Counsel of the City of New York, and one of the attorneys representing Defendants City of New
          York and former Detective Frank DeLouisa in this action. Defendant DeLouisa writes to
          provide additional supplemental briefing in advance of trial, in accordance with the Court’s
          Order at the pre-trial conference on October 8, 2019.
          A.        The Witnesses Who Were Not Known to Law Enforcement Before Plaintiff’s
                    Conviction Should Be Precluded.
                          The witnesses who were not known to law enforcement before plaintiff’s
          conviction should be precluded.1 First, because plaintiff is not required to prove his innocence in
          order to succeed on his claims, these witnesses are not relevant pursuant to Federal Rule of
          Evidence 402. Second, regardless of relevance, the civil jury will still hear the evidence of
          plaintiff’s innocence that was known during plaintiff’s original prosecution. But because it was
          impossible for law enforcement to have known about these witnesses until after plaintiff’s
          conviction, allowing them to testify would be confusing for the civil jury and prejudicial to
          defendant DeLouisa. Therefore, they should also be precluded under Rule 403.
                         Notably, plaintiff mischaracterizes defendant’s motion in limine on this point.
          Defendant DeLouisa is not moving to exclude all evidence of plaintiff’s innocence. The civil
          jury will hear the evidence of innocence that was known before plaintiff’s conviction.
          Specifically, they will hear about the “alibi notice” that plaintiff served during his criminal

          1
           These witnesses are plaintiff’s “alibi” witnesses (Kelly Turner; Davette Mahan; Gregory Marable;
          Tashameaka Watson; Selma Singleton; and Mattie Dixon) as well as the witnesses who undermine Jewel
          Smith’s credibility (Felicia Shuler; Sharon Goodwin; Robert Holt; Charlene Ross; and Tawana Smith).
Case 1:15-cv-04574-CBA-SJB Document 166 Filed 10/15/19 Page 2 of 6 PageID #: 3947



  prosecution identifying Kim Freeman, Alphonso Dixon, and James Hamilton, Jr., as alibi
  witnesses. Plaintiff, presumably, will also testify about where he was when Mr. Cash was
  murdered. Thus, plaintiff can, and will, present evidence of his purported innocence and the
  civil jury can assess it in determining whether defendant DeLouisa’s alleged conduct before
  plaintiff’s conviction violated plaintiff’s constitutional rights.
                   Further, most of the cases on which plaintiff relies are inapposite. In fact, several
  of those cases tend to support defendant’s argument that the purported post-conviction innocence
  evidence should be precluded. In Restivo v. Hessemann, the Second Circuit expressly
  emphasized that “[p]laintiffs were not required to prove their innocence to win on their
  [malicious prosecution and denial of the right to a fair trial] claims at trial.” 846 F.3d 547, 559
  (2d Cir. 2017) (emphasis added). While the Second Circuit recounted the evidence of plaintiffs’
  innocence in its decision, it did so only as an “important backdrop to their claims at trial.” Id.
  This binding authority is therefore directly in conflict with the two Ninth Circuit cases on which
  plaintiff relies. This is because plaintiffs there can prove a fabrication of evidence claim through
  evidence of innocence, by showing that the defendants “continued their investigation . . . despite
  the fact that they knew or should have known that [plaintiff] was innocent.” Spencer v. Peters,
  857 F.3d 789, 799 (9th Cir. 2017); Costanich v. Dep’t of Soc. Servs., 627 F.3d 1101, 1111 (9th
  Cir. 2009) (both quoting Deveraux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001)).
                  The Seventh Circuit’s decision Parish v. City of Elkart also supports defendant’s
  position. There the district court excluded evidence of innocence at trial focusing on “what
  evidence that was known at the time of the crime.” 702 F.3d 997, 1001 (7th Cir. 2012). The
  Seventh Circuit explicitly recognized that such a limitation “is relevant only regarding the issue
  of liability for wrongful conviction.” Id. The Seventh Circuit vacated the damages award only
  because the excluded innocence evidence was relevant to damages. Id. at 1003.
                  Moreover, the authority that plaintiff relies upon also demonstrates why it would
  confuse the civil jury and prejudice defendant DeLouisa to introduce evidence of plaintiff’s
  innocence that only arose after his conviction. Unlike here, in nearly all of the cases that plaintiff
  relies upon, the plaintiffs were conclusively proven innocent. Restivo v. Hessemann, 846 F.3d
  547, 559 (2d Cir. 2017) (noting that DNA testing demonstrated that neither plaintiff nor his
  criminal co-defendants “contributed the semen found” in the victim, and rejecting arguments that
  such evidence did not establish innocence as speculative and implausible); Ayers v. City of
  Cleveland, 773 F.3d 161, 169 (6th Cir. 2014) (noting that DNA evidence showed “no linkage”
  between plaintiff and the crime scene); Halsey v. Pfeiffer, 750 F.3d. 273, 285 (3rd Cir. 2014)
  (noting that a DNA test and follow up investigation confirmed “beyond dispute” that plaintiff
  was innocent); Jimenez v. City of Chicago, 732 F.3d 710, 713 (7th Cir. 2013) (noting that after
  plaintiff’s conviction was vacated he was “granted a certificate of innocence”); White v. Smith,
  696 F.3d 740, 743 (8th Cir. 2012) (noting that DNA testing established semen and blood found
  at the crime scene was left by another individual “who had no connection to [plaintiff] and the
  other defendants” and that a subsequent reinvestigation of the crime revealed that it was
  committed by one person); Good v. Curtis, 601 F.3d 393, 397 (5th Cir. 2010) (noting that DNA
  testing of biological evidence recovered from the crime scene “ruled [plaintiff] out” as the
  attacker); Newsome v. McCabe, No. 96 C 7680, 2002 U.S. Dist. LEXIS 6345, at *14 (N.D. Ill.
  Apr. 4, 2002) (noting that evidence pointing to other perpetrator was so strong that it “prompted
  the governor of the State of Illinois to pardon Newsome on the grounds of innocence.”).



                                                  -2-
Case 1:15-cv-04574-CBA-SJB Document 166 Filed 10/15/19 Page 3 of 6 PageID #: 3948



                  The conclusive proof of innocence in the above-cited cases could therefore
  support an inference that incriminating evidence was false or fabricated. In other words, since
  the plaintiffs in those cases could not possibly have committed the crimes of which they were
  accused, then it could reasonably be inferred that evidence of guilt was the product of law
  enforcement misconduct. See, e.g., Ayers, 773 F.3d at 169 (finding that exonerating DNA
  evidence was relevant because it increased the likelihood that defendants “fed” a witness details
  about the underlying crime); Newsome, 2002 U.S. Dist. LEXIS 6345, at *15 (finding that
  evidence that pointed to the real perpetrator of the underlying crime “could be considered by the
  jury in determine whether the defendants intentionally manipulated eyewitness identifications.”)
                   Here, however, no reasonable inference can be drawn from plaintiff’s post-
  conviction innocence evidence because—to this day—plaintiff has never been conclusively
  proven innocent. As previously explained, the KCDAO agreed moved to vacate plaintiff’s
  conviction because of a purported due process violation, not because plaintiff was innocent.
  Assistant District Attorney Mark Hale explicitly stated that the “primary focus” of the CRU was
  the due process violation that occurred by the “use of [Jewel Smith] at trial[,]” and “because of
  this primary focus on the due process violation that occurred through the use of this particular
  witness, the People and [CRU] did not reach the other issues which were raised by the defendant,
  that is, with regard to alibi and other issues.” (See ECF No. 149-1, Ex. E, at 4-5.)
                   Furthermore, plaintiff’s proof of innocence is both self-serving and dubious: it
  consists of his own testimony and the testimony of friends and acquaintances. To allow plaintiff
  to call these witnesses would divert the jury from focusing on whether defendant maliciously
  prosecuted plaintiff, or denied him his fair trial rights, to the question of whether he is
  innocent—which is not related to plaintiff’s claims. It could also suggest to the jury that
  defendant DeLouisa is somehow at fault for failing to learn about these witnesses during the
  underlying criminal investigation, when plaintiff knew about them all along and did not disclose
  their identities until years, and, in some cases, decades later.
                  Accordingly, the witnesses who were not known to law enforcement before
  plaintiff’s conviction should be precluded.
  B.     Unrelated Witnesses Whose Convictions Were Vacated Should Be Precluded.
                  At the October 8, 2019 conference, plaintiff expressed his intent to call Vanessa
  Gathers, Shabaka Shakur, and Sundhe Moses—unrelated witnesses whose convictions have also
  been vacated. Though light on the details, plaintiff represented that these individuals will testify
  that Detective Scarcella forced them to confess to crimes they did not commit. Notwithstanding
  that this testimony is classic propensity evidence, plaintiff argues that it is admissible pursuant to
  FED. R. EVID. 404(b) to show “absence of mistake” and “opportunity” on the part of Detective
  Scarcella. This testimony should be precluded because: (1) none of the defendants have argued
  mistake or lack of opportunity; (2) the alleged prior conduct is insufficiently similar to the
  conduct alleged in this case; and (3) admission of what is plainly propensity evidence would be
  highly prejudicial to defendant DeLouisa.
                 First, in order for evidence to be admissible pursuant to Rule 404(b), it must be
  probative. See Hynes v. Coughlin, 79 F.3d 285, 290-291 (2d Cir. 1996) (finding that where
  plaintiff inmate did not argue that he accidentally kicked one of the defendant correction by
  accident, but rather that plaintiff did not kick defendant at all, plaintiff’s disciplinary records
  were not admissible as evidence of absence of mistake); Jackson v. City of White Plains, No. 05

                                                  -3-
Case 1:15-cv-04574-CBA-SJB Document 166 Filed 10/15/19 Page 4 of 6 PageID #: 3949



  CV 0491 (NSR), 2016 U.S. Dist. LEXIS 6469, at *4-*5 (S.D.N.Y. Jan. 19, 2016) (finding that
  defendant’s prior uses of force were inadmissible as evidence of an absence of mistake where the
  defendant did not allege that he punched plaintiff by accident or mistake, but rather that he did
  not punch plaintiff at all). Here, in order for this evidence to be probative, defendants must argue
  that there was a mistake in order for evidence supporting an absence of mistake. But none of the
  defendants have argued that Detective Scarcella’s purported coercion of Jewel Smith was the
  result of a mistake or accident. Rather, defendants’ position has consistently been that Detective
  Scarcella did not coerce Jewel Smith at all.
                 Similarly, plaintiff’s assertion that that the unrelated witness testimony
  demonstrates Detective Scarcella’s “opportunity” to commit the acts alleged is also unavailing.
  No defendant has argued that Detective Scarcella did not possess the means to commit the acts
  alleged. Instead, the argument has been that he did not commit those acts. See, e.g., United
  States v. Williams, 585 F.3d 703, 708-709 (2d Cir. 2009) (finding that it was error to admit
  evidence of weapons and drugs recovered from an apartment that the defendant had access to in
  order to show the defendant had “opportunity” in a gun possession trial where the defendant’s
  primary argument at trial was that the state had failed to meet its burden, rather than that
  defendant was unable to procure a gun). There is thus no issue of opportunity of which this
  evidence would be probative.
                  In any event, even where evidence of past acts is offered for a proper purpose, it is
  only admissible if the acts are sufficiently similar to the act at issue in the instant matter. See
  United States v. Perez, 325 F.3d 115, 129 (2d Cir. 2003) (“Similarity, being a matter of
  relevancy, is judged by the degree in which the prior act approaches near identity with the
  elements of the offense charged.”) (quotation marks and citation omitted) (emphasis added). The
  allegations regarding Detective Scarcella’s purported conduct in the Gathers, Shakur, and Moses
  cases are fundamentally different from the alleged coercion of Jewel Smith in this case. For
  example, Shakur does not allege that he was coerced into falsely confessing, but rather that he
  did not make the statements Detective Scarcella attributed to him at all. Moses alleges that
  Scarcella physically assaulted him in order to coerce him to confess, a fact which is very much in
  dispute, as the detective to whom Moses confessed has consistently testified that Detective
  Scarcella was not even present for Moses’ confession. In contrast, this plaintiff alleges that
  Detective Scarcella threatened a non-party witness with arrest and the loss of the custody of her
  children if she did not falsely inculpate plaintiff. Thus, a simple comparison of the allegations
  herein with the allegations of the unrelated witnesses shows that the allegations do not approach
  “near identity.” Perez, 325 F.3d at 129. As such, the dissimilarities weigh in favor of preclusion.
                 Finally, assuming arguendo that the instant matter is sufficiently similar to
  matters concerning the unrelated witnesses, bad act evidence of a sufficiently similar nature is
  not automatically admissible even where the proponent has articulated some not-for-character
  purpose. As the Supreme Court held in Huddleston v. United States, the decision to admit
  evidence under Rule 404(b) depends on “whether the danger of unfair prejudice [substantially]
  outweighs the probative value of the evidence in view of the availability of other means of proof
  and other factors appropriate for making decisions of this kind under Rule 403.” 485 U.S. 681,
  688 (1988). Further, “[w]here allegedly prejudicial evidence is admitted solely against one
  defendant in a multi-defendant trial, the prejudice this might cause to his co-defendants is an
  appropriate consideration for Rule 403 balancing and may result in the exclusion of such
  evidence in the joint trial.” United States v. Gelzer, 50 F.3d 1133, 1140 (2d Cir. 1995).

                                                 -4-
Case 1:15-cv-04574-CBA-SJB Document 166 Filed 10/15/19 Page 5 of 6 PageID #: 3950



                  The testimony of the three unrelated witnesses should also be precluded because
  the risk of prejudice to defendant DeLouisa outweighs the probative value of the witnesses’
  proposed testimony. Detective DeLouisa is likely to suffer prejudice from the admission of this
  testimony, as a jury may infer that NYPD officers generally have a propensity to force witnesses
  to testify falsely or that NYPD officers working with Detective Scarcella have a propensity to
  acquiesce to coercive interrogation techniques. Any of these inferences would be highly
  prejudicial to defendant DeLouisa, and would substantially outweigh whatever slight probative
  value the testimony might have.
               Thus, for all of the foregoing reasons, the testimony of Vanessa Gathers, Sundhe
  Moses, and Shabaka Shakur should be precluded at the trial.
  C.     Detective Scarcella Should Not Be Cross-Examined Regarding Purported Prior
         Judicial Credibility Determinations.
                  Finally, plaintiff intends to cross-examine Detective Scarcella regarding various
  purported judicial findings regarding Detective Scarcella’s credibility pursuant to FED. R. EVID.
  608(b). Specifically, plaintiff wants to cross examine Detective Scarcella regarding judicial
  credibility determinations in the following cases: (1) People v. Hargrove, Indict. No. 10150-91,
  2015 N.Y. Misc. LEXIS 3691 (Sup. Ct. Kings Co., Apr. 14, 2015); and (2) People v. Moses,
  Indict. No. 13565/1995, 2018 N.Y. Misc. LEXIS 701 (Sup. Ct. Kings Co., Jan. 11, 2018).
                  Rule 608(b) states that a court “may, on cross-examination,” allow a party to
  inquire into “specific instances of a witness’s conduct in order to attack or support the witness’s
  character for truthfulness.” The Second Circuit has approved of cross-examination based on
  “prior occasions when his testimony in other cases has been criticized by [a] court as unworthy
  of belief.” United States v. Terry, 702 F.2d 299, 316 (2d Cir. 1983). In determining whether a
  district court should allow such inquiry, the Second Circuit has set forth many factors that may
  be considered in determining whether to allow cross examination on prior judicial credibility
  findings. United States v. Cedeño, 644 F.3d 79, 82-83 (2d Cir. 2011).
                 However, the Second Circuit’s analysis assumes that a judicial determination
  some or all of a witness’s testimony unworthy of belief that has been made. Id. at 82. But no
  such finding was made in People v. Moses. See 2018 N.Y. Misc. LEXIS 701, at *21-*27.
  Moreover, the apparent credibility determination in People v. Hargrove is an assertion that
  Detective Scarcella’s testimony was “false, misleading and non-cooperative.” 2015 N.Y. Misc.
  LEXIS 3691, at *18. But the subsequent explanatory paragraph consists largely of statements
  that Detective Scarcella failed to recall certain events that took place nearly thirty years before
  the post-conviction hearing. Id. at *18-*19.
                 But even if the Court were to find that Hargrove is an unfavorable credibility
  determination as to Detective Scarcella, then it should still be precluded pursuant to Rule 403.
  Allowing plaintiff to inquire about this decision would be extremely prejudicial to Detective
  DeLouisa. Indeed, since the court’s ruling in Hargrove’s appears to have been partly based on
  Detective Scarcella’s failure to recall certain events, defendant DeLouisa could be prejudiced by
  the suggestion that an individual’s failure to remember events that occurred so long ago in detail
  can render their testimony unworthy of belief. The Court should therefore deny, or at a
  minimum, severely limit, plaintiff’s cross-examination regarding the purported judicial
  determinations.


                                                -5-
Case 1:15-cv-04574-CBA-SJB Document 166 Filed 10/15/19 Page 6 of 6 PageID #: 3951



              Defendant DeLouisa thanks the Court for your consideration of this matter.

                                                          Respectfully submitted,

                                                            s/Philip R. DePaul

                                                          Philip R. DePaul
                                                          Senior Counsel
                                                          Special Federal Litigation Division


  cc:   All Counsel (by ECF)




                                            -6-
